DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 24-26, 29, 36-37, 44, 74 and 148-149 filed October 20th 2021, are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 10/20/2021 is acknowledged.
Claims 37, 44 and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021. Claims 1, 3-4, 24-26, 29, 36, 148-149 are the subject matter of this Office Action.
 
Priority
Acknowledgement is made of the continuation of PCT/US2018/049744 filed 09/06/2018, which claims priority to U.S. Provisional Applications 62555400, 62558255, 62653831 and 62681001, filed 09/07/2017, 09/13/2017, 04/06/2018 and 06/05/2018, respectively. 
  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

 Claim Rejections - 35 USC § 112-Paragraph A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 24, 26, 29 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease or disorder comprising a cell containing a mutation encoding the KRAS G12C variant or class 3 BRAF mutation comprising administering an effective amount of a compound embraced in Tables 1-2, the specification does not reasonably provide enablement for any inhibitor of SHP2 to treat a disease or disorder comprising a cell containing a mutation encoding the KRAS G12C, nor treat drug resistance in a subject receiving a RAS inhibitor. One such example is SHP-099, found in claim 36 and [0081] of the instant specification. As such, use the invention commensurate in scope with these claims. 
  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands', 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:1)    the nature of the invention; 2)  the breadth of the claims; 3)  the predictability or unpredictability of the art; 4)  the amount of direction or guidance presented; 5)  the presence or absence of working examples; 6) the quantity of experimentation necessary; 7) the state of the prior art; and, 8) the relative skill of those skilled in the art.    The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The breadth of the claim: The rejected claims are drawn to the treatment of a disease or disorder comprising a cell containing a mutation encoding the KRAS mutation or RAF mutation comprising administering an effective amount of any inhibitor of SHP-2. The claims embrace the administration of SHP-099, found in the genus of claim 36 and paragraph [0081] of the instant specification. The claims also embrace the treatment or prevention of drug resistance in a subject receiving a RAS inhibitor comprising administering any SHP-2 inhibitor.
The Nature of the Invention: The nature of the invention is directed to the treatment of a disease or disorder comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant,  or Class 3 BRAF mutation comprising 
State of the prior art and Unpredictability in the Art 
Chen (Nature, Vol. 535 pages 148-165 published 2016) is representative of the state of the prior art. Chen teaches SHP-2 inhibitor SHP-099, which is embraced in claim 36. Chen teaches that SHP2 deletion had no impact on cell growth or proliferation in cells that carry oncogenic RAS/RAF mutation and cancers that carry RAS/RAF oncogenic mutations will be refractory to SHP-2 inhibition (page 148 right col.). Chen further teaches treatment of KRAS mutant (G12C, G12D, G12V) and BRAF mutant cells (V600E, A712T) with SHP-2 inhibitor SHP-099 (Supplementary Table 2). Chen explicitly states that said cells comprising RAS and BRAF mutations were generally resistant to SHP-099 treatment (page 150, right col., Supplementary Table 2). 
 As established supra, treatment of a disease or disorder comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant,  or Class 3 BRAF mutation comprising administering the SHP-2 inhibitor SHP-099 was unpredictable at the time of the invention, given that (1) the etiology of neoplastic disorder was poorly understood, (2) the inventors of SHP-099 disclose that cells that carry oncogenic RAS/RAF mutation, such as the claimed G12C, G12D, G12V, V600E and A712T mutations are refractory to inhibition by SHP-099. Thus, the claimed treatment of a disease or disorder comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant,  a RAF mutation, or drug resistance in a subject receiving a RAS inhibitor by administering ANY SHP-2 inhibitor, including SHP-099 must be considered nascent, since the state of the art at the time of the invention 
  Amount of direction provided by the inventor and existence of working examples:
 Applicant’s demonstrate that SHP-2 inhibitors compounds A, B and C are effective at treating diseases or disorders comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant,  or Class 3 BRAF mutations in subjects in need as shown in murine xenografts (Figures 6-8, 17-22). Applicant has only contemplated the administration of alternative SHP-2 inhibitors, such as SHP-099 to treat the claimed diseases, without the existence of working examples, nor guidance on how to overcome the resistance to SHP-099 as shown in Chen above. 

 Quantity of experimentation needed to make or use the invention based on the content of the disclosure: Applicants have not demonstrated in the specification that SHP-099 is effective at treating diseases or disorders comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant,  or Class 3 BRAF mutation. In light of the evidence stated above, it is clear that one of ordinary skill in the art would be faced with the impermissible burden of undue experimentation in order to execute the entire scope of the subject matter presently claimed, including testing all of the claimed SHP-2 inhibitors for the capacity to treat these disorders as claimed, given that cells that carry oncogenic RAS/RAF mutation, such as the claimed G12C, G12D, G12V, V600E and A712T mutations are refractory to inhibition by SHP-099. The basis for the present rejection is not simply that experimentation would be required, since it is In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue."
Given the high degree of unpredictability noted and recognized in the art with regard to the claimed treatment methodology, coupled with the lack of working examples of demonstrating the capacity of SPH-2 inhibitor SHP-099 to effectively treat diseases or disorders comprising a cell containing a mutation encoding the KRAS G12C, G12V, G12S or G12D variant or Class 3 BRAF mutation, the encompassed scope of the pending claims is determined to be not enabled. In the absence of any direction or guidance presented by Applicant as to how such a therapeutic objective could be achieved without necessitating an undue level of experimentation, the present disclosure is viewed as lacking an enabling disclosure of the entire scope of the presently claimed subject matter.
 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 MPEP 2173.05(s) discloses that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). In the present case, Table 2 of the instant specification comprises only 14 distinct compounds, each of which can be practically defined by the chemical name, or have the chemical structure listed in the claim.   
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan (US2018/0200381 published 07/19/2018 with priority to U.S. Provisional Application 62192782 filed 07/15/2015).
 Kannan teaches the method of treating cancers that comprise G12C KRAS mutated cancers in a subject in need comprising administering an nRAGeD nanoconjugate. Said nRAGeD nanoconjugate is composed of a gelatin nanoparticle encapsulating gefinitib, while the surface of the nanoconjugate is functionalized with cetuzimab that is conjugated to  KRAS G12C siRNA. Said siRNA knocks down the KRAS oncogene, converting the neoplastic cells to be sensitive to gefitinib ([0017], [0052]), [0056], [0074]-[0075], Figures 14A-B, 24A-C and claims 13-17). 
Diagnosis of the KRAS G12C mutation in the subject prior to the administration of the nanoconjugate to the neoplastic patient is embraced in the methodology of Kannan ([0017], [0078], claims 13-17).
As shown in Figures 14A-B and 24A-C, the KRAS G12C siRNA in the administered nanoconjugate disrupts the RAS/RAF/MEK/ERK pathways in KRAS mutant G12C cells (H23 NSCLC cells), impairing/inhibiting SHP-2 and converting the neoplastic cells to be sensitive to gefitinib, resulting in apoptosis ([0087]-[0091], [0094]-[0096] Figures 14A-B and 24A-C). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2008/0176309 published 06/24/2008).
 Wu teaches that juvenile myelomonocytic leukemia (JMML) is a progressive myelodysplastic disorder characterized by overproduction of tissue-infiltrating myeloid cells. 50% of JMML cases comprise activating RAS mutations or homozygotic inactivation of NF1 gene that encodes a Ras-GTPas activating protein, neurofibrin, while 35% of said patients that do not have activating RAS mutations or inactivation of NF1 comprise somatic mutations in PTPN11 ([0007]). Wu teaches that SHP-2 PTP is an important target for controlling JMML in a subject in need ([0008]). Wu teaches administering an inhibitor of SHP-2 of Formula (I), or SHP-2 inhibitor NSC-87877 in 
Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to test for the presence of an inactivation of NF1 gene in a juvenile myelomonocytic leukemia subject prior to administering a therapeutically effective amount of the SHP-2 inhibitor NSC-87877 to said subject in view of Wu, arriving at the instantly claimed methodology. Considering 50% of JMML cases comprise activating RAS mutations or homozygotic inactivation of NF1 gene that encodes a Ras-GTPas activating protein, neurofibrin, said artisan would have readily performed the biopsy on the JMML patient to validate the presence of the inactive NF1 gene as taught by Wu. Considering that that administration of an inhibitor of SHP-2 such as NSC-87877 is effective at treating JMML in a subject in need, said skilled artisan would have readily predicted that administration of the SHP-2 inhibitor NSC87877 to the JMML patient comprising the inactive NF1 gene would have effectively treated the myelodysplastic disorder in the administered patient.   
 

Claims 148-149 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US2008/0176309 published 06/24/2008) as applied to claims 3, 4, 25 and 36 above, in view of Koltun (WO2018/013597 published 01/18/2018, with priority to US Provisional Application 62361249 filed 07/12/2016).
As disclosed above, Wu teaches the method of treating juvenile myelomonocytic leukemia (JMML) patients who comprise homozygotic inactivation of NF1 gene 
However, Wu does not specifically teach administering a compound of Table 2 to a JMML patient in need, especially
    PNG
    media_image1.png
    105
    195
    media_image1.png
    Greyscale
. 
Koltun teaches that 
    PNG
    media_image1.png
    105
    195
    media_image1.png
    Greyscale
  is a potent SHP-2 inhibitor (A-290) and is effective at treating disorders mediated by SHP-2, such as juvenile myelomonocytic leukemia (abstract, page 129, page 485 claims 47-48, 54-55, 58). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer SHP-2 inhibitor A-290 of Koltun to treat a disorder comprising an inactivation of NF1 gene, such as juvenile myelomonocytic leukemia as taught by Wu, arriving at the instantly claimed methodology. 
 MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
Considering both the SHP-2 inhibitor of Wu (NSC-87877) and Koltun (A-290) were each taught in the prior art as being efficacious as treating juvenile myelomonocytic leukemia in a subject in need and that Wu teaches that juvenile myelomonocytic leukemia (JMML) patients comprise homozygotic inactivation of NF1 gene, said artisan would have predicted that administration of the SHP-2 inhibitor A-290 
 Conclusion
In view of the rejections set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628